                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


            Sockeye Licensing TX LLC,                                   Case No. 6:21-cv-288

                   Plaintiff,                                           Patent Case

                   v.                                                   Jury Trial Demanded

            Actions Microelectronics Co., Ltd.,

                   Defendant.




                                COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Sockeye Licensing TX LLC (“Sockeye”), through its attorney, Isaac Rabicoff,

complains against Defendant Actions Microelectronics Group Limited (“Actions

Microelectronics” or “Defendant”) and alleges the following:

                                                  PARTIES

       1.       Plaintiff Sockeye Licensing TX LLC is a limited liability company organized and

existing under the laws of Texas with its principal place of business at 320 Wilmette Avenue,

Glenview, IL 60025.

       2.       Defendant Actions Microelectronics Co., Ltd. is a corporation organized and

existing under the laws of China that maintains a principal place of business at 201, No.9

Building, Software Park, KeJiZhong Er Road, GaoXinQu, NanShan, Shenzhen, China.

                                             JURISDICTION

       3.       This is an action for Patent infringement arising under the Patent laws of the

United States, Title 35 of the United States Code.


                                                  1
        4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).

        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in the Western District of Texas. Specifically,

Defendant provides its full range of products to residents in this District. As described below,

Defendant has committed acts of Patent infringement giving rise to this action within this

District.

                                                   VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1391(c) because Defendant is a

foreign corporation. In addition, Defendant has committed acts of patent infringement in this

District, and Plaintiff has suffered harm in this district.

                                            PATENTS-IN-SUIT

        7.      Sockeye is the assignee of all right, title, and interest in United States Patent No.

9,547,981 (the “’981 Patent”), including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the ’981 Patent.

Accordingly, Sockeye possesses the exclusive right and standing to prosecute the present action

for infringement of the ’981 Patent by Defendant.

        8.      Sockeye is the assignee of all right, title, and interest in United States Patent No.

8,135,342 (the “‘342 Patent”), including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the ‘342 Patent.

Accordingly, Sockeye possesses the exclusive right and standing to prosecute the present action

for infringement of the ‘342 Patent by Defendant.




                                                   2
       9.      On January 17, 2017, the United States Patent and Trademark Office issued the

’981 Patent. The ’981 Patent is titled “System, Method and Apparatus for Using a Wireless

Device to Control Other Devices.” The application leading to the ’981 Patent was filed on

November 3, 2014, which is a continuation of U.S. Application No. 13/418,829; which was filed

on March 13, 2012; which is a divisional application of U.S. Application No. 11/898,912, now

the ’342 Patent, which was filed on September 17, 2007; which claims priority from provisional

application number 60/844,645, which was filed on September 15, 2006. A true and correct

copy of the ’981 Patent is attached hereto as Exhibit A and incorporated herein by reference. A

true and correct copy of the parent Patent, the ’342 Patent, is attached hereto as Exhibit B and

incorporated herein by reference.

       10.     Prior to the filing of the applications that matured into the ’981 Patent and its

parent ’342 Patent in 2006, state of the art cell phone designs emphasized their use as standalone

devices. In the industry it was widely expected that, as the multimedia capabilities of the cell

phone became richer, the cell phone itself would serve as a multimedia player and alternative to

traditional modes of viewing video, such as via television screens. Accordingly, cell phone

manufacturers at the time of filing focused on developing the “onboard” capabilities of their

products, rather than adapting them to connect with and control a higher resolution device. Thus,

for example, the Nokia N92 mobile device announced in 2005 was marketed as a phone for

watching TV. The Nokia N92, while capable of playing “mobile TV,” was designed as an

alternate platform for watching television, and it operated as a standalone device, wholly-

independent of television sets of the period. The ‘342 and ’981 Patents went further. In contrast

to the standalone approach of the Nokia N92, the ‘342 and ’981 Patents taught particular systems

and methods by which the cell phone could connect with and control a higher resolution display

                                                 3
device, streaming video thereto. The state-of-the-art cell phones of the day were not equipped to

operate in this way, nor was this their goal. Indeed, as Nokia stated at the time, the “Nokia N92

offers easy access to TV programs without having to sit in front of a television set.” Exhibit C.

Notably, so-called “[t]hird generation mobile phones” or “3G mobiles” which were capable of

“multi-media communication” of this kind—i.e., “viewing TV on a mobile phone”—were far

from the norm in 2006. Exhibit D. As NEC stated at the time, although such devices were

“expected to be extremely popular,” using a cell phone to view television was itself a

“groundbreaking way to use mobile phones.” Id. Still more groundbreaking was the inventive

approach of the ‘342 and ’981 Patents, which went beyond the cell phones merely equipped to

play television, such as the Nokia N92 and the NEC e636, and taught particular systems and

methods by which the cell phone could connect with and control a higher resolution display

device for streaming video. The claimed inventions would have been inoperable on even the

most sophisticated cell phones of the period, such as the Nokia N92 and NEC e636, because they

required significant technical advancements and improvements to the hardware and software

“stack” of the cell phone in order to enable their inventive functionality. See Exhibit E.

                            Background of the Patented Technology

       11.     The ‘342 and ’981 Patents taught the hardware and software “stack” necessary to

implement the particular methods claimed in the Patents. For example, Figure 3D illustrates the

relationships between the hardware and software components of the cell phone itself, as well as

the internet and a high-resolution display device, in terms of their hierarchy and I/O requirements

and functions. Figure 3D teaches a cell phone operating system that supports TCP/IP services, a

desktop browser and operating system within the cell phone, and the device drivers necessary to

manage streaming media as it is received from the network, rendered by the operating system,

                                                 4
and communicated to external devices. Figure 3D teaches that the cell phone’s device drivers

interact with the peripheral communications hardware and software that, in turn, communicates

with external display devices. Further, Figure 3B shows that the peripheral communications

hardware and software interacts with multichannel USB, and IEEE 1394 and IEEE 802.11

protocols that, in turn, use a multiport wireless interface to communicate with a high-resolution

digital display device. Without the hardware and software stack (or its equivalents) disclosed,

inter alia, in Figures 3B and 3D of the ‘342 and ’981 Patents, the claimed inventions would have

been inoperable. The hardware and software stack disclosed in the Patents was absent from the

more advanced cell phones of the day (e.g., the Nokia N92 and NEC e636), which were designed

as mere standalone devices—a completely different paradigm than that disclosed in the ‘342 and

’981 Patents, which teach the cell phone connecting with and controlling a higher resolution

display device on which media may be streamed.

       12.     In the few prior art examples where a cell phone was actually connected to

another device, the cell phone was used in a manner completely different than that claimed in the

‘342 and ’981 Patents, and for different purposes. As the inventor pointed out during

prosecution of the parent ’342 Patent, the prior art merely “describe[d] a conventional tethering

operation of a cell phone to a computer, and not peripheral cell phone control of the claimed

invention.” Exhibit F [Prosecution History of ’342 Parent Patent, Amendment, May 31, 2011, at

11]. According to the “conventional tethering operation[s]” of the prior art, the “PC or laptop

connects to the internet via another PC’s or a cell phone’s wireless Internet connection,

providing a bridge connection but not ceding control.” Id. By contrast, the “instant invention,”

the inventor explained, “does not use a cell phone to connect a ‘computer’ to the Internet” —

“[q]uite the reverse, the instant invention connects peripheral devices (connected to the

                                                 5
computer) to the cell phone to create a desktop computing environment on the cell phone.” Id.

As the inventor described it in a later amendment during prosecution of the ’342 parent Patent,

the “present invention” was one “directed to an innovative approach to employ a cell phone or

like PDA . . . to create a media center controlled by the user through the cell phone–without the

usage of the computing power of the peripherals’ PC.” Exhibit G. [Prosecution History of ’342

Patent, Amendment, January 17, 2012, at 31]. The inventor emphasized that in the prior art “the

portable device is a mere tether” and “has zero control – the network server is running things

directly” in the “traditional client/server relationship.” Id. at 32. By contrast, the parent ’342

Patent “expressly involves and claims control of the peripheral device by the portable device, not

at network control.” Id. Thus, at best, the prior art contemplated the “conventional tethering” of

the cell phone to the computer for the purpose of improving the functionality of the computer

according to the “traditional client/server relationship.” The ‘342 and ’981 Patents, however—

which share a specification—claim and teach improvements in the cell phone hardware and

software “stack,” enabling it to control the high-resolution display device, in a clear reversal of

the “traditional client/server relationship” and departure from “conventional tethering.” As the

inventor stated during prosecution of the ’981 Patent, quoting the summary of the invention,

“‘[t]he user may access’ the movies and videos ‘using the desktop monitor’ because, for example

the ‘user interfaces’ of the web site providing this content ‘can be displayed through’ the

‘desktop monitor’ ” and “[t]hose ‘user interfaces are sent to the ‘desktop monitor’ by means of

the ‘wireless cell phone.’ ” Exhibit H [Prosecution History of ’981 Patent, Sept. 7, 2016,

Declaration of Michael D. Harold, at pages 3-4, para. 7(a)(4)]. None of the prior art discloses the

hardware and software “stack” necessary to execute this inventive and unconventional

functionality or to accomplish the objectives of the ‘342 and ’981 Patents.

                                                  6
       13.     As the inventor pointed out during prosecution of the ’981 Patent, the methods

employed in the prior art failed to disclose, for example, the claimed step of “transmitting by the

mobile communications device of at least some of the particular movie or video to the display

device for display thereon simultaneously while at least some of the particular movie or video is

being downloaded from the server to the mobile communications device.” Exhibit I [Prosecution

History of ’981 Patent, Sept. 9, 2016 Amendment, at 8] (emphasis added). This unconventional

step of claim 1 of the ’981 Patent not only distinguishes it from prior art methods but constitutes

one of the ’981 Patent’s “inventive concepts,” both in its own right as well as in combination

with other claim elements, rendering the Patent eligible under 35 U.S.C. § 101. Indeed, the

inventor pointed out that this step “teaches away” from the prior art, which merely “discloses

that a document must be fully downloaded before it can be accessed,” from prior art wherein

“content is fully downloaded before the mobile device ‘detects’ the display” or from prior art

wherein “a video conference is received or initiated before it is routed to the external display.”

(Emphasis added). As such, the inventor noted, the prior art “teach[es] away from the claimed

methods.” Id. at 8-9.

       14.     With respect to the ‘342 Patent, the element of Claim 21 reciting “wherein said

peripheral device, controlled by said user from said wireless device,” expressly “claims control

of the peripheral device by the portable device, not at network control.” Exhibit G, at 32. This

unconventional element of Claim 21 of the ‘342 Patent not only distinguishes the invention from

prior art systems but constitutes one of the ‘342 Patent’s “inventive concepts,” both in its own

right as well as in combination with other claim elements, rendering the Patent eligible under 35

U.S.C. § 101. Whereas the prior art taught “conventional tethering” of the cell phone to the

computer for the purpose of improving the functionality of the computer according to the

                                                 7
“traditional client/server relationship,” Claim 21 of the ‘342 Patent claims control by the portable

device over the peripheral device, in a clear reversal of the “traditional client/server relationship”

and departure from “conventional tethering.” Exhibit G at 32; Exhibit F at 11.

       15.     As the inventor further noted during prosecution of the ’981 Patent, the “claims

are specifically limited to the field of consumer electronic entertainment, as contemplated by the

specification.” For example, claim 1 of the ‘981 Patent specifically limits the “electrical

coupling” between the display device and the mobile communications device to be “for

consumer electronic entertainment purposes,” which puts “limitations . . . on the type of

electrical couplings that are covered by the claims.” Id. at 10-11.

       16.     The USPTO issued the ’981 Patent on January 17, 2017, without ever having

rejected any of the claims under 35 U.S.C. § 101 during prosecution.

       17.     The inventor of the ‘342 and ’981 Patents conceived of the inventions disclosed

and claimed therein and worked to commercialize them for several years. Among his goals (and

later those of his company, Zamboola) was to provide hardware and software solutions for the

mobile market to allow the interfacing of user information between devices in an enhanced way.

Accordingly, after filing in 2006 the applications that eventually issued as the ’981 Patent and its

parent ’342 Patent, he set to work prototyping solutions that reduced the claimed inventions to

practice. Mr. Harold began by modifying an “open source” cell phone released after filing, the

Openmoko “Neo,” which had an operating system and some of the hardware necessary to

support streaming media from the Internet to a high-resolution display device. However,

because the software on the Neo proved to be too unstable for the purposes of the claimed

inventions, the inventor was forced to migrate to an “Android” operating system. Still more

modifications were necessary after migrating to the Android OS, which was not designed for the

                                                  8
purpose of streaming media to a high-resolution display device, and lacked the architecture for

concurrent, multi-threaded operations and inter-process communications. Subsequently, the

inventor adapted open source device drivers to these purposes. Additionally, because the Neo

had a USB port, the inventor developed a USB-to-VGA connector that allowed the cell phone to

display media at the higher resolution VGA, controlled by the user via the Neo touchscreen.

Thus, the conventional software and hardware components available required significant

modifications from their original form before it was possible to integrate them into a prototype

incorporating the claimed inventions.

       18.     The ‘342 and ’981 Patents are valid and enforceable.

       19.     The ‘342 and ’981 Patents describe a need to provide an improved paradigm for

using a wireless cell phone or other such communications device as a central component of a

desktop or other such computing environment. Ex. A, 2:61-64.

       20.     The ‘342 and ’981 Patents describe a system, method and apparatus in which the

user of a wireless cell phone device establishes a direct connection with a desktop computer

monitor, keyboard, mouse or other component using any combination of wireline connections

and wireless connections. Id. at 1:30-36.

       21.     The ‘342 and ’981 Patents are not directed to a method of organizing human

activity or to a fundamental economic practice long prevalent in commerce. The ‘342 and ’981

Patents describe a system that addresses a technical problem—using a wireless cell phone as a

central component of a desktop or other computing environment that includes, in addition to a

desktop computer monitor and a desktop keyboard and mouse, using the use of desktop speakers

and a desktop printer. Id. at 3:7-12—with a technical solution: increasing the use of a cell phone




                                                 9
as a connection, communications and controlling device for desktop computers, digital display

monitor and keyboard and mouse. Id. at 3:41-48.

       22.     The ‘342 and ’981 Patents do not preempt the field or preclude the use of other

wireless cell phones. For example, many companies offer currently offer rudimentary products

that allow a cell phone to project images, presentations and movies onto a nearby wall or surface.

Id. at 2:9-12. The prior art also only uses cell phones as computing devices and not as a full-

sized computer monitor or other full-size digital output device for manipulating data or issuing

commands remotely through the handheld communications devices. Id. at 3:20-27.

       23.     The ‘342 and ’981 Patents do not take a well-known or established business

method or process and apply it to a general-purpose computer. Instead, in an exemplary

embodiment, they describe a wireless cell phone as a central component of a desktop or other

computing environment that includes, in addition to a desktop computer monitor and a desktop

keyboard and mouse, the use of desktop speakers and a desktop printer. Id. at 3:7-12. The

desktop computer monitor or other full-size digital display device is also used as a visual output

device, and a full-size keyboard and mouse are used as user input devices. Id. 2:66-3:1.

       24.     The PTAB declined to institute an IPR against the asserted claim 21 of the ’342

Patent in IPR2016-00989, and therefore determined that there was not a reasonable likelihood of

unpatentability on the given grounds. See RPX Corp. v. Sockeye Licensing TX, LLC, IPR2016-

00989 (P.T.A.B. 2016) (declining to institute an IPR as to claims 21, 22, 25 and 26). In IPR2016-

01052, the Petitioner did not seek to institute an IPR of claim 21. See RPX Corp. v. Sockeye

Licensing TX, LLC, IPR2016-01052 (P.T.A.B. 2016) (requesting an IPR for claims 11-19 and

58-76 and denying institution of an IPR for claims 60-61 and 69). In the application leading to

the ’981 Patent, the Examiner expressly considered all of the IPR petitions filed against the ’342

                                                10
Patent referred to supra, and allowed the ’981 Patent to issue over all the prior art cited in those

IPR petitions.

                                   FIRST CAUSE OF ACTION
                         INDIRECT INFRINGEMENT OF THE ’981 PATENT

       25.       Sockeye incorporates the above paragraphs herein by reference.

       26.       Defendant manufacturers outside the United States various products that are for

sale anywhere in the United States by visiting https://store.ezcast.com/collections/all or

https://www.amazon.com/ezcast.

                                   Receiver Infringing Products

       27.       The EZCast 2 Wireless Display Receiver is available for purchase at

https://store.ezcast.com/collections/ezcast/products/ezcast-2?variant=35183096103071. This

product, and all products that are constructed or operate in a substantially similar way from a

patent infringement perspective, are collectively referred to hereinafter as the “Receiver

Infringing Products.”

       28.       The Receiver Infringing Products allow, for example, a YouTube video to be

selected and then downloaded from a YouTube server to a user’s smartphone, and then

wirelessly cast from the smartphone to the casting circuitry inside the Receiver Infringing

Products for display on a display screen to which each Receiver Infringing Product is connected.

When the Receiver Infringing Products are used as in this manner, that use involves the

performance of all of the steps recited in at least claims 1, 5 and 15-16 of the ’981 Patent as, for

example, discussed in greater detail hereinafter:

                 a.     The preamble of claim 1 recites a “method for downloading and viewing a

movie or video display device.” While it is not a positively recited limitation, corresponding to

the preamble of claim 1, each Receiver Infringing Product includes casting circuitry that
                                                 11
provides a screen mirroring or casting functionality. This allows a user to cause, e.g., a YouTube

video to be downloaded from a YouTube server to the user’s smartphone, and then wirelessly

cast from the smartphone to the casting circuitry inside each Receiver Infringing Product for

display on a display screen to which each Receiver Infringing Product is connected.

               b.      Claim 1 recites “electrically coupling for consumer electronic

entertainment purposes a display device suitable for use in a media center environment with a

mobile communications device that does not form a part of the media center environment.”

Corresponding to this limitation of claim 1, the display screen to which each Receiver Infringing

Product is connected forms a “display device” that is suitable for use in a media center

environment where a movie or video can be watched or online games can be played. The user

utilizes a mobile communications device, e.g., a smartphone, that is not a part of that

environment. The user’s smartphone is coupled to the casting circuitry inside each Receiver

Infringing Product by means of a wireless network connection.

               c.      Claim 1 recites “causing a first graphic user interface to be displayed on

the display device that conveys information to a viewer of the display device about videos or

videos that are individually downloadable from a server for display on the display device for

consumer electronic entertainment purposes.” Corresponding to this limitation of claim 1, when

selecting a video, the YouTube graphic user interface (”GUI”) is cast from the smartphone to the

casting circuitry which then causes it to be displayed to the user on the display screen to which

each Receiver Infringing Product is connected. By viewing the YouTube GUI, the user can

select a video to watch on that display screen.

               d.      Claim 1 recites “receiving entertainment selection commands by the

mobile communications device to allow a particular one of the videos or videos to be selected for

                                                  12
downloading from the server based on visual feedback the viewer receives by reading or

interacting with the first graphic user interface shown on the display device.” Corresponding to

this limitation of claim 1, the user selects a video to watch by entering commands into the

smartphone. The user makes the selection by reading the YouTube GUI that is displayed on the

display screen to which each Receiver Infringing Product is connected.

               e.      Claim 1 recites “receiving by the mobile communications device of the

particular movie or video that is sent to it from the server based on the viewer's reading or

interaction with the first graphic user interface shown on the display device.” Corresponding to

this limitation of claim 1, by selecting a particular video to be watched, the user’s smartphone

indicates to the YouTube servers that the particular video should be sent to user’s smartphone.

The user makes the selection by reading the YouTube GUI that is displayed on the display screen

to which each Receiver Infringing Product is connected.

               f.      Claim 1 recites “transmitting by the mobile communications device of at

least some of the particular movie or video to the display device for display thereon

simultaneously while at least some of the particular movie or video is being downloaded from

the server to the mobile communications device.” Corresponding to this limitation of claim 1,

the particular video that the user selected is streamed from the YouTube server to the casting

circuitry inside each Receiver Infringing Product via the user’s smartphone or tablet.

               g.      Claim 1 recites “wherein the electrical coupling between the mobile

communications device and the display device allows the particular movie or video to be sent

there between when the mobile communications device is located a distance away from the

display device at which a person watches a video at home.” Corresponding to this limitation of

claim 1, the wireless connection between the user’s smartphone and the casting circuitry inside

                                                 13
each Receiver Infringing Product is sufficiently strong and robust to allow the user to watch the

video when the smartphone is located, for example, between 10-15 away from each Receiver

Infringing Product.

               h.      Claim 5 recites the “method of claim 1, wherein the mobile

communications device is adapted to communicate with the server via the internet.

Corresponding to this limitation of claim 5, the user’s smartphone is adapted to communicate

with the YouTube server via the internet.

               i.      Claim 15 recites the “method of claim 1, wherein the transmitting of the

particular movie or video from the mobile communications device to the display device for

display thereon occurs substantially simultaneously with the downloading of the particular movie

or video from the server to the mobile communications device. Corresponding to this limitation

of claim 15, the particular video that the user selected is streamed from the YouTube server to

the casting circuitry inside each Receiver Infringing Product via the user’s smartphone or tablet.

               j.      Claim 16 recites the method of claim 1, wherein the causing step includes

downloading the first GUI from the server to the mobile communications device. Corresponding

to this limitation of claim 16, the user’s smartphone communicates with the YouTube server to

allow it to send to the smartphone at least a portion of the first GUI.

       29.     Upon information and belief, Defendant has specifically intended that its

customers use the Infringing Products as described above because, for example, at

https://store.ezcast.com/collections/ezcast/products/ezcast-2?variant=35183096103071,

Defendant states that the EZCast 2 wireless display receiver has “2.4 GHz and 5 GHz Wi-Fi

network connectivity,” and has “DLNA, Miracast, EZAir, Google Home, and Chrome mirroring

support,” and that the “EZCast app and EZChannel” gives a “video-streaming experience.”

                                                 14
       30.     In addition, Defendant has specifically intended that its customers use the

Infringing Products that at infringe at least claims 1, 5, and 15-16 of the ‘981 Patent by providing

a quick start guide inducing its customers to “create an EZCast account and bind your EZCast 2

dongle to get advanced functions” which include the ability to “discover and personalize your

video channels” and to “search videos across different media sites.”

       31.     Thus, by promoting the above-mentioned uses of the Infringing Products in the

manner noted in paragraphs 29-30 above, Defendant actively induces its customers to use the

device to perform the steps of all claim elements of at least claims 1, 5 and 15-16 of the ‘981

Patent for the reasons discussed herein.

       32.     Since at least the time of the filing of the Original Complaint, Defendant has had

knowledge of the ‘981 Patent, as well as knowledge that the above-mentioned uses of the

Infringing Products induce Defendant’s customers to infringe least claims 1, 5, 15-16 of the ‘981

Patent. This infringement by Defendant’s customers, which Defendant has induced, is ongoing

and will likely continue during the pendency of this action.

                                  Projector Infringing Products

       33.     The EZCast Beam V3 Projector is available for purchase at

https://store.ezcast.com/collections/beam/products/beam-v3?variant=35231707463839. This

product includes a projector with a lens, and a wireless display adaptor that is inserted into a port

on the projector. The EZCast Beam V3 Projector, as well as all products that are constructed or

operate in a substantially similar way from a patent infringement perspective, are collectively

referenced hereinafter as the “Projector Infringing Products.”

       34.     The Projector Infringing Products allow, for example, a YouTube video to be

selected and then downloaded from a YouTube server to a user’s smartphone, and then

                                                 15
wirelessly cast from the smartphone to the casting circuitry inside the wireless display adaptor

that is inserted in an appropriate port of the projector of each Projector Infringing Product, which

allows the video to be displayed on a surface at which the lens of each Projector Infringing

Product is pointed. When the Projector Infringing Products are used as in this manner, that use

involves the performance of all of the steps recited in at least claims 1, 5 and 15-16 of the ’981

Patent as, for example, discussed in greater detail hereinafter:

               a.      The preamble of claim 1 recites a “method for downloading and viewing a

movie or video display device.” While it is not a positively recited limitation, corresponding to

the preamble of claim 1, each Projector Infringing Product includes a wireless display adaptor

that provides a screen mirroring or casting functionality. This allows a user to cause, e.g., a

YouTube video to be downloaded from a YouTube server to the user’s smartphone, and then

wirelessly cast from the smartphone to the wireless display adaptor inserted in each Projector

Infringing Product for display on a surface at which the lens of each Projector Infringing Product

is pointed.

               b.      Claim 1 recites “electrically coupling for consumer electronic

entertainment purposes a display device suitable for use in a media center environment with a

mobile communications device that does not form a part of the media center environment.”

Corresponding to this limitation of claim 1, at least a portion of the lens of each Projector

Infringing Product and the surface at which an image from the lens is displayed forms a “display

device” that is suitable for use in a media center environment where a movie or video can be

watched or online games can be played. The user utilizes a mobile communications device, e.g.,

a smartphone, that is not a part of that environment. The user’s smartphone is coupled to the




                                                 16
wireless display adaptor attached to each Projector Infringing Product by means of a wireless

network connection.

               c.      Claim 1 recites “causing a first graphic user interface to be displayed on

the display device that conveys information to a viewer of the display device about videos or

videos that are individually downloadable from a server for display on the display device for

consumer electronic entertainment purposes.” Corresponding to this limitation of claim 1, when

selecting a video, the YouTube GUI is cast from the smartphone to the wireless display adaptor

which then causes it to be displayed to the user on the surface at which the lens of each Projector

Infringing Product is pointed. By viewing the YouTube GUI, the user can select a video to

watch on the surface at which the lens is pointed.

               d.      Claim 1 recites “receiving entertainment selection commands by the

mobile communications device to allow a particular one of the videos or videos to be selected for

downloading from the server based on visual feedback the viewer receives by reading or

interacting with the first graphic user interface shown on the display device.” Corresponding to

this limitation of claim 1, the user selects a video to watch by entering commands into the

smartphone. The user makes the selection by reading the YouTube GUI that is displayed on the

surface at which the lens of each Projector Infringing Product is pointed.

               e.      Claim 1 recites “receiving by the mobile communications device of the

particular movie or video that is sent to it from the server based on the viewer's reading or

interaction with the first graphic user interface shown on the display device.” Corresponding to

this limitation of claim 1, by selecting a particular video to be watched, the user’s smartphone

indicates to the YouTube servers that the particular video should be sent to user’s smartphone.




                                                 17
The user makes the selection by reading the YouTube GUI that is displayed on the surface at

which the lens of each Projector Infringing Product is pointed.

               f.      Claim 1 recites “transmitting by the mobile communications device of at

least some of the particular movie or video to the display device for display thereon

simultaneously while at least some of the particular movie or video is being downloaded from

the server to the mobile communications device.” Corresponding to this limitation of claim 1,

the particular video that the user selected is streamed from the YouTube server to the wireless

display adaptor attached to each Projector Infringing Product via the user’s smartphone or tablet.

               g.      Claim 1 recites “wherein the electrical coupling between the mobile

communications device and the display device allows the particular movie or video to be sent

there between when the mobile communications device is located a distance away from the

display device at which a person watches a video at home.” Corresponding to this limitation of

claim 1, the wireless connection between the user’s smartphone and the wireless display adaptor

attached to each Projector Infringing Product is sufficiently strong and robust to allow the user to

place the smartphone, for example, between 10-15 away from each Projector Infringing Product.

               h.      Claim 5 recites the “method of claim 1, wherein the mobile

communications device is adapted to communicate with the server via the internet.

Corresponding to this limitation of claim 5, the user’s smartphone is adapted to communicate

with the YouTube server via the internet.

               i.      Claim 15 recites the “method of claim 1, wherein the transmitting of the

particular movie or video from the mobile communications device to the display device for

display thereon occurs substantially simultaneously with the downloading of the particular movie

or video from the server to the mobile communications device. Corresponding to this limitation

                                                18
of claim 15, the particular video that the user selected is streamed from the YouTube server to

the wireless display adaptor attached to each Projector Infringing Product via the user’s

smartphone or tablet.

               j.       Claim 16 recites the method of claim 1, wherein the causing step includes

downloading the first GUI from the server to the mobile communications device. Corresponding

to this limitation of claim 16, the user’s smartphone communicates with the YouTube server to

allow it to send to the smartphone at least a portion of the first GUI.

       35.     At https://store.ezcast.com/collections/beam, Defendant states that the “EZCast

Beam is a line of mobile-first projectors designed to help you project smartphone and laptop

content anytime, anywhere,” and that by “incorporating EZCast's proprietary cross-platform

screen mirroring technologies, you can use either wireless and USB-tethered screen mirroring

protocols to project from devices of any OS.”

       36.     At https://store.ezcast.com/collections/beam/products/beam-

v3?variant=35231707463839, Defendant states that: (1) the “EZCast Beam V3 delivers an

unparalleled projection experience for smartphones” and that a user need to simply “plug in an

EZCast Wi-Fi adapter and it's ready to screen mirror wirelessly from all popular OS devices;” (2)

the EZCast Beam V3 includes various features such as “plug and play screen mirroring” and

provides “Miracast, Google Home, AirPlay, DLNA, and YouTube TV support” and an “EZCast

app and EZChannel video-streaming experience;” and (3) the “EZCast Beam V3 “provides a free

2.4G/5G Wi-Fi adapter that allows you to stream content wirelessly from your mobile device.”

       37.     Thus, by promoting the above-mentioned uses of the Projector Infringing

Products in the manner noted in paragraphs 35-36 above, Defendant actively induces its




                                                 19
customers to use the device to perform the steps of all claim elements of at least claims 1, 5 and

15-16 of the ‘981 Patent for the reasons discussed herein.

       38.     Since at least the time of the filing of the Original Complaint, Defendant has had

knowledge of the ‘981 Patent, as well as knowledge that the above-mentioned uses of the

Projector Infringing Products induce Defendant’s customers to infringe least claims 1, 5, 15-16

of the ‘981 Patent. This infringement by Defendant’s customers, which Defendant has induced,

is ongoing and will likely continue during the pendency of this action.

       39.     Sockeye is entitled to recover damages adequate to compensate it for such

infringement by both the Receiver Infringing Products as well as the Projector Infringing

Products in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

                               SECOND CAUSE OF ACTION
                       INDIRECT INFRINGEMENT OF THE ’342 PATENT

       40.     Sockeye incorporates the above paragraphs herein by reference.

                                  Receiver Infringing Products

       41.     The Receiver Infringing Products allow, for example, a YouTube video to be

selected and then downloaded from a YouTube server to the user’s smartphone, and then

wirelessly cast from the smartphone to the casting circuitry inside the Receiver Infringing

Products for display on the display screen to which each Receiver Infringing Product is

connected. When the Receiver Infringing Products are used in this manner, that use involves the

performance of all of the steps of recited in at least claim 21 of the ‘342 Patent. For example:

               a.      Claim 21 of the ‘342 Patent, which depends from independent claim 20,

recites the preamble of claim 20 which references a “peripheral device control system,

comprising.”    While it is not a positively recited limitation, corresponding to the preamble of



                                                20
claim 20, the display screen to which each Receiver Infringing Product is connected a “peripheral

device.”

               b.        Claim 21 of the ‘342 Patent recites “a peripheral device.” Corresponding

to this limitation, the display screen to which each Receiver Infringing Product is connected forms

a “peripheral” device.

               c.        Claim 21 of the ‘342 Patent recites “an interconnector.” Corresponding to

this limitation, each Receiver Infringing Product includes casting circuitry that allows videos or

videos casted over to it to be shown on the display device to which each Receiver Infringing

Product is connected.

               d.        Claim 21 of the ‘342 Patent recites “said interconnector connecting, at the

control of a user, a wireless device to said peripheral device, and.” Corresponding to this

limitation, the casting circuitry in each Receiver Infringing Product forms an “interconnector.”

The casting circuitry allows a user to cause a YouTube video to be downloaded from a YouTube

server to the user’s smartphone, and then wirelessly cast from the smartphone to the casting

circuitry for display on the display screen to which each Receiver Infringing Product is connected.

               e.        Claim 21 of the ‘342 Patent recites “downloading user information to said

peripheral device.” Corresponding to this limitation, the casting circuitry allows a user to cause a

YouTube video to be downloaded from a YouTube server to the user’s smartphone, and then

wirelessly cast from the smartphone to the casting circuitry for display on the display device to

which each Receiver Infringing Product is connected.

               f.        Claim 21 of the ‘342 Patent recites said user information being stored on a

server in a communications network.” Corresponding to this limitation, the YouTube video, which




                                                 21
is displayed on the display device to which each Receiver Infringing Product is connected, is stored

in memory on servers provided by YouTube and are accessible over the internet.

               g.      Claim 21 of the ‘342 Patent recites “said peripheral device, upon receipt of

the downloaded user information, employing said user information at the control of said user.”

Corresponding to this limitation, each Receiver Infringing Product, upon receipt of the YouTube

video, displays the YouTube video on the screen of the display device to which it is connected.

The display of the YouTube video on the screen is controlled by the user entering commands into

the user’s smartphone with reference to a GUI cast from the smartphone that is shown on the

screen.

               h.      Claim 21 of the ‘342 Patent recites “wherein said peripheral device,

controlled by said user from said wireless device, is part of a separate system, and.” Corresponding

to this limitation, each Receiver Infringing Product forms a “display device” that is suitable for

use in a “home media center environment.” The smartphone is not a part of that environment

which contains items such as amplifiers and pre-amplifiers. The smartphone is coupled to the

casting circuitry inside each Receiver Infringing Product.

               i.      Claim 21 of the ‘342 Patent recites “wherein said downloaded user

information employed by said peripheral device creates an environment selected from the group

consisting of desktop computing environment, a media center environment, a portable PC

computing environment, a tablet computer computing environment and combinations thereof.”

Corresponding to this limitation, each Receiver Infringing Product is connected to a “display

device” that is suitable for use in a “home media center environment.”




                                                22
               j.      Claim 21 of the ‘342 Patent recites the “peripheral device control system

according to claim 20, further comprising.” Corresponding to this limitation, the display screen to

which each Receiver Infringing Product is connected a “peripheral device.”

               k.      Claim 21 of the ‘342 Patent recites “means for receiving, at said peripheral

device, a wireless communication containing said downloaded user information transmitted from

said wireless device; and.” Corresponding to this limitation, the casting circuitry in each Receiver

Infringing Product forms at least a portion of the “means for receiving.” It allows the YouTube

video to be cast from the user’s smartphone via a wireless connection to the casting circuitry for

display on the display device to which each Receiver Infringing Product is connected.

               l.      Claim 21 of the ‘342 Patent recites “means for employing, at said peripheral

device, said downloaded user information.” Corresponding to this limitation, each Receiver

Infringing Product is connected to a display device that includes a screen and circuitry connecting

the screen to the casting circuitry that forms at least a portion of the “means for employing.” It

allows the YouTube video to be shown on the screen of the display device.

       42.     Upon information and belief, Defendant has specifically intended that its

customers use the Receiver Infringing Products as described above because, for example, at

https://store.ezcast.com/collections/ezcast/products/ezcast-2?variant=35183096103071,

Defendant states that the EZCast 2 wireless display receiver has “2.4 GHz and 5 GHz Wi-Fi

network connectivity,” and has “DLNA, Miracast, EZAir, Google Home, and Chrome mirroring

support,” and that the “EZCast app and EZChannel” gives a “video-streaming experience.”

       43.     In addition, Defendant has specifically intended that its customers use the

Receiver Infringing Products that at infringe at least claim 21 of the ‘342 Patent by providing a

quick start guide inducing its customers to “create an EZCast account and bind your EZCast 2

                                                23
dongle to get advanced functions” which include the ability to “discover and personalize your

video channels” and to “search videos across different media sites.”

       44.     Thus, by promoting the above-mentioned uses of the Receiver Infringing Products

in the manner noted in paragraphs 42-43 above, Defendant actively induces its customers to use

the device to form a system that meets all claim elements of at least claim 21 of the ‘342 Patent

for the reasons discussed herein.

       45.     Since at least the time of the filing of the Original Complaint, Defendant has had

knowledge of the ‘342 Patent, as well as knowledge that the above-mentioned uses of the

Infringing Products induce Defendant’s customers to infringe least claim 21 of the ‘342 Patent.

This infringement by Defendant’s customers, which Defendant has induced, is ongoing and will

likely continue during the pendency of this action.

                                    Projector Infringing Products

       46.     The Projector Infringing Products allow, for example, a YouTube video to be

selected and then downloaded from a YouTube server to the user’s smartphone, and then

wirelessly cast from the smartphone to the wireless display adaptor attached to the Projector

Infringing Product for display on the surface to which the lens of each Projector Infringing

Product is pointed during use. When the Projector Infringing Products are used in this manner,

that use involves the formation of a system that meets all of the elements recited in at least claim

21 of the ‘342 Patent. For example:

               a.      Claim 21 of the ‘342 Patent, which depends from independent claim 20,

recites the preamble of claim 20 which references a “peripheral device control system,

comprising.”    While it is not a positively recited limitation, corresponding to the preamble of

claim 21, each Projector Infringing Product includes a lens and, when used, a surface to which the

                                                 24
lens is pointed. At least a portion of the lens of each Projector Infringing Product and at least a

portion of the surface to which the lens is pointed forms a “peripheral device.”

               b.      Claim 21 of the ‘342 Patent recites “a peripheral device.” Corresponding

to this limitation, each Projector Infringing Product includes a lens and, when used, a surface to

which the lens is pointed. At least a portion of the lens of each Projector Infringing Product and

at least a portion of the surface to which the lens is pointed forms a “peripheral device.”

               c.      Claim 21 of the ‘342 Patent recites “an interconnector.” Corresponding to

this limitation, each Projector Infringing Product includes a wireless display adaptor that allows

videos or videos casted over to it to be shown on the surface at which the lens of each Projector

Infringing Product is pointed during use.

               d.      Claim 21 of the ‘342 Patent recites “said interconnector connecting, at the

control of a user, a wireless device to said peripheral device, and.” Corresponding to this

limitation, the wireless display adaptor attached to each Projector Infringing Product forms an

“interconnector.” The wireless display adaptor allows a user to cause a YouTube video to be

downloaded from a YouTube server to the user’s smartphone, and then wirelessly cast from the

smartphone to the wireless display adaptor for display on the surface at which the lens of each

Projector Infringing Product is pointed during use.

               e.      Claim 21 of the ‘342 Patent recites “downloading user information to said

peripheral device.” Corresponding to this limitation, the wireless display adaptor allows a user to

cause a YouTube video to be downloaded from a YouTube server to the user’s smartphone, and

then wirelessly cast from the smartphone to the wireless display adaptor for display on the surface

at which the lens of each Projector Infringing Product is pointed during use.




                                                 25
               f.      Claim 21 of the ‘342 Patent recites said user information being stored on a

server in a communications network.” Corresponding to this limitation, the YouTube video, which

is to be displayed on the surface at which the lens of the Projector Infringing Product is pointed

during use, is stored in memory on servers provided by YouTube and are accessible over the

internet.

               g.      Claim 21 of the ‘342 Patent recites “said peripheral device, upon receipt of

the downloaded user information, employing said user information at the control of said user.”

Corresponding to this limitation, each Projector Infringing Product, upon receipt of the YouTube

video, displays the YouTube video on the surface at which the lens of each Projector Infringing

Product is pointed during use. The display of the YouTube video thereon is controlled by the user

entering commands into the user’s smartphone with reference to a GUI cast from the smartphone

that is shown on the surface at which the lens of each Projector Infringing Product is pointed during

use.

               h.      Claim 21 of the ‘342 Patent recites “wherein said peripheral device,

controlled by said user from said wireless device, is part of a separate system, and.” Corresponding

to this limitation, at least a portion of the lens of each Projector Infringing Product and at least a

portion of the surface at which the lens of each Projector Infringing Product is pointed during use

forms a “display device” that is suitable for use in a “home media center environment.” The

smartphone is not a part of that environment which contains items such as amplifiers and pre-

amplifiers. The smartphone is coupled to the wireless display adaptor attached to each Projector

Infringing Product.

               i.      Claim 21 of the ‘342 Patent recites “wherein said downloaded user

information employed by said peripheral device creates an environment selected from the group

                                                 26
consisting of desktop computing environment, a media center environment, a portable PC

computing environment, a tablet computer computing environment and combinations thereof.”

Corresponding to this limitation, at least a portion of the lens of each Projector Infringing Product

and at least a portion of the surface at which the lens is pointed forms a “display device” that is

suitable for use in a “home media center environment.”

               j.      Claim 21 of the ‘342 Patent recites the “peripheral device control system

according to claim 20, further comprising.” Corresponding to this limitation, at least a portion of

the lens of each Projector Infringing Product and at least a portion of the surface to which the lens

is pointed forms a “peripheral device.”

               k.      Claim 21 of the ‘342 Patent recites “means for receiving, at said peripheral

device, a wireless communication containing said downloaded user information transmitted from

said wireless device; and.” Corresponding to this limitation, at least a portion of the wireless

display adaptor attached to each Projector Infringing Product forms at least a portion of the “means

for receiving.” It allows the YouTube video to be cast from the user’s smartphone via a wireless

connection to the wireless display adaptor for display on the surface at which the lens of each

Projector Infringing Product is pointed during use.

               l.      Claim 21 of the ‘342 Patent recites “means for employing, at said peripheral

device, said downloaded user information.” Corresponding to this limitation, each Projector

Infringing Product includes a lens and circuitry connecting the lens to the wireless display adaptor

that forms at least a portion of the “means for employing.” It allows the YouTube video to be

shown on the surface at which the lens of each Projector Infringing Product is pointed during use.

       47.     At https://store.ezcast.com/collections/beam, Defendant states that the “EZCast

Beam is a line of mobile-first projectors designed to help you project smartphone and laptop

                                                 27
content anytime, anywhere,” and that by “incorporating EZCast's proprietary cross-platform

screen mirroring technologies, you can use either wireless and USB-tethered screen mirroring

protocols to project from devices of any OS.”

       48.     At https://store.ezcast.com/collections/beam/products/beam-

v3?variant=35231707463839, Defendant states that: (1) the “EZCast Beam V3 delivers an

unparalleled projection experience for smartphones” and that a user need to simply “plug in an

EZCast Wi-Fi adapter and it's ready to screen mirror wirelessly from all popular OS devices;” (2)

the EZCast Beam V3 includes various features such as “plug and play screen mirroring” and

provides “Miracast, Google Home, AirPlay, DLNA, and YouTube TV support” and an “EZCast

app and EZChannel video-streaming experience;” and (3) the “EZCast Beam V3 “provides a free

2.4G/5G Wi-Fi adapter that allows you to stream content wirelessly from your mobile device.”

       49.     Thus, by promoting the above-mentioned uses of the Projector Infringing

Products in the manner noted in paragraphs 47-48 above, Defendant actively induces its

customers to use the device to form a system that meets all of the elements of at least claim 21 of

the ‘342 Patent for the reasons discussed herein.

       50.     Since at least the time of the filing of the Original Complaint, Defendant has had

knowledge of the ‘342 Patent, as well as knowledge that the above-mentioned uses of the

Projector Infringing Products induce Defendant’s customers to infringe least claim 21 of the ‘342

Patent. This infringement by Defendant’s customers, which Defendant has induced, is ongoing

and will likely continue during the pendency of this action.

       51.     Sockeye is entitled to recover damages adequate to compensate it for such

infringement by both the Receiver Infringing Products as well as the Projector Infringing

Products in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

                                                28
                                           JURY DEMAND

        52.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Sockeye respectfully

requests a trial by jury on all issues so triable.

                                       PRAYER FOR RELIEF

       WHEREFORE, Sockeye asks this Court to enter judgment against Defendant, granting the

following relief:

       A.      A declaration that Defendant has infringed the Patents-In-Suit;

       B.      An award of damages to compensate Sockeye for Defendant’s indirect

               infringement of the Patents-In-Suit;

       C.      An award of damages, including trebling of all damages, sufficient to remedy

               Defendant’s infringement of the Patents-In-Suit under 35 U.S.C. § 284;

       D.      An accounting of all damages not presented at trial;

       E.      A declaration that this case is exceptional, and an award to Sockeye of reasonable

               attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

       F.      An award of prejudgment and post-judgment interest; and

       G.      Such other relief as this Court or jury may deem proper and just.

Dated: March 23, 2021                            Respectfully submitted,

                                                 /s/ Isaac Rabicoff
                                                 Isaac Rabicoff
                                                 Rabicoff Law LLC
                                                 5680 King Centre Dr, Suite 645
                                                 Alexandria, VA 22315
                                                 7736694590
                                                 isaac@rabilaw.com


                                                 Counsel for Plaintiff
                                                 Sockeye Licensing TX LLC

                                                     29
                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on March 23, 2021 via the Court’s CM/ECF system.



                                            /s/ Isaac Rabicoff
                                            Isaac Rabicoff




                                              30
